DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “an electrochromic device configured to be maintained a continuously graded transmission state of the electrochromic device” is grammatically incorrect and should read “an electrochromic device which is configured to be maintained in a continuously graded transmission state . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 13-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the limitations “further comprising: a first bus bar coupled to the electrochromic device; a first power supply terminal coupled to the fist bus bar; a second power supply terminal coupled to the first bus bar” are unclear and render the claims indefinite. Specifically, as these limitations have all been amended into claim 1, it is unclear if these limitations are intended to refer to the same elements recited in claim 1 or actual further elements in addition to claim 1. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “comprising: the first bus bar, the first and second power supply terminals”.

Regarding claims 14-17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al. (US 2014/0177028 A1).
Regarding claim 1, Shrivastava teaches an apparatus comprising an electrochromic device configured to be maintained a continuously graded transmission state of the electrochromic device (See, e.g., EC lite 455 in Fig. 4F and paragraph [0066] which explains that it is an electrochromic device that has a continuously graded transmission state like the one shown in Fig. 4F),
wherein the electrochromic device comprises a first power supply terminal coupled to a first bus bar and a second power supply terminal coupled to the first bus bar (See, e.g., paragraph [0068] which explains that the left and right bus bars have power supply terminals that attach to areas 460a-c for each side, and note that here the first bus bar corresponds to the highly conductive portion 460a shown in Fig. 4F and the first and second power supply terminals correspond to the electrical connection to the power source provided for portions 460a and 460b. Note that as the claim merely requires coupling, not electrical coupling or direct coupling or something specific, the fact that these elements are all physically connected meets the limitation of “coupled”). 
Regarding claim 2, Shrivastava teaches the device set forth above and further teaches a first transparent conductive layer (See, e.g., Fig. 5C which shows a cross sectional view of the device, here the first transparent conductive layer corresponds to TCO 1); the first bus bar having a main body and coupled to the first transparent layer (See, e.g., the portion of the left bus bar corresponding to 460a in Fig. 4F); a second bus bar having a main body and coupled to the first transparent conductive layer (See, e.g., the portion of the left bus bar corresponding to 460b in Fig. 4F); and a first gap between the first and second bus bars (See, e.g., the portion of the left bus bar corresponding to 465a in Fig. 4F), wherein the first gap is at least 10% of a distance between the main bodies of the first and second bus bars (See, e.g., Fig. 4F and note that as the first gap corresponds to 100% of the distance between the first and second bus bars, this limitation is necessarily met). 
Regarding claim 3, Shrivastava teaches the device set forth above and further teaches a control device configured such that the first and second power supply terminals are at different voltages during a same time period (See, e.g., the gradient shown in Fig. 4F and note that as each of element 460a-c is progressively lighter in tint, the voltages provided to achieve this are different. Note that the control device configured to supply the terminals with voltage are not shown in the Fig. but are necessarily present for the device to function). 
Regarding claim 4, Shrivastava teaches the device set forth above and further teaches wherein the first bus bar, the second bus bar, or each of the first and second bus bars includes an extension extending from the main body, wherein the gap is closer to the extension as compared to the main body (See, e.g., Fig. 4F and note that here the extension corresponds to the section of the left bus bar corresponding to element 465a, and that the extension creates the gap, and because the extension is in the gap in this way, it is necessarily closer to the gap than the main body of the bus bars). 
Regarding claim 5, Shrivastava teaches the device set forth above and further teaches a third bus bar coupled to the first conductive layer (See, e.g., the portion of the left bus bar in Fig. 4F corresponding to section 460c), wherein: the first bus bar is spaced apart from the third bus bar by the first gap (Note that as shown in Fig. 4F the portion of the left bus bar corresponding to element 465a does impart space between elements 460a and 460c, even if there are other elements between them as well); and the second bus bar is spaced apart from the third bus bar by a second gap (See, e.g., the portion of the left bus bar corresponding to element 465b in Fig. 4F). 
Regarding claim 6, Shrivastava teaches the device set forth above and further teaches a second transparent conductive layer (See, e.g., TCO 2 in Fig. 5C); a third bus bar coupled to the second transparent layer (See, e.g., the portion of the left bus bar in Fig. 4F corresponding to section 460c), and an electrochromic layer disposed between the first and second transparent conductive layers (See, e.g., EC STACK layer shown in Fig. 5C). 
Regarding claim 7, Shrivastava teaches the device set forth above and further teaches a fourth bus bar coupled to the second transparent conductive layer (See, e.g., the portion of the right bus bar in Fig. 4F corresponding to 460b), wherein the first bus bar overlies the third bus bar, and the second bus bar overlies the fourth bus bar (Note that the first bus bar overlies the third bus bar vertically in the view shown in Fig. 4F and the second bus bar overlies the fourth bus bar horizontally in the view shown in Fig. 4F, which is to say that they all are in the same plane and there exist cross sectional views which show them overlying each other, similar to the view of Fig. 5C). 
Regarding claim 8, Shrivastava teaches the device set forth above and further teaches wherein the electrochromic device is configured to have a first portion maintained at the continuously graded transmission state and a second portion maintained at a substantially uniform transmission state (See, e.g., Figs. 4B, 4C, and 4F, as well as paragraph [0067] which explains that one tinting zone may have a gradient and one may not, or there may be two gradient zones with or without a non-gradient zone). 
Regarding claim 9, Shrivastava teaches the device set forth above and further teaches a substrate and a third bus bar disposed between the substrate and the first transparent conductive layer, wherein the first bus bar, the second bus bar, or each of the first and second bus bars overlies the second transparent conductive layer (See, e.g., Fig. 4A which shows the device breakdown, here the substrate corresponds to mate lite 415 and as the bus bars and TCO layers are all on EC lite 400, with the bus bars closest to mate lite 415, the bus bars are all disposed between the substrate and the first TCO. Further, here the third bus bar corresponds to the portion of the left bus bar shown in Fig. 4F corresponding to 460c). 
Regarding claim 10, Shrivastava teaches the device set forth above and further teaches a fourth bus bar disposed between the substrate and the first transparent conductive layer, wherein a second gap lies between the third and fourth bus bars (See, e.g., Fig. 4A which shows the device breakdown, here the substrate corresponds to mate lite 415 and as the bus bars and TCO layers are all on EC lite 400, with the bus bars closest to mate lite 415, the bus bars are all disposed between the substrate and the first TCO. Further, here the fourth bus bar corresponds to the portion of the right bus bar shown in Fig. 4F corresponding to 460a).
Regarding claim 11, Shrivastava teaches the device set forth above and further teaches an electrochromic layer disposed between the first and second transparent conductive layers (See, e.g., EC STACK in Fig. 5C). 
Regarding claim 13, Shrivastava teaches the device set forth above and further a first bus bar coupled to the electrochromic device; a first power supply terminal coupled to the first bus bar; a second power supply terminal coupled to the first bus bar (See, e.g., the rejection of claim 1 above and the 112 rejection applied to this claim); and a control device, wherein the control device is further configured such that the first and second power supply terminals are at different voltages during a same time period (See, e.g., the gradient shown in Fig. 4F and note that as each of element 460a-c is progressively lighter in tint, the voltages provided to achieve this are different. Note that the control device configured to supply the terminals with voltage are not shown in the Fig. but are necessarily present for the device to function). 
Regarding claim 14, Shrivastava teaches the device set forth above and further teaches a third power supply power terminal coupled to the second bus bar; and a fourth power supply terminal coupled to the second bus bar (See, e.g., the power supply connected to the portion of the left bus bar corresponding to 460c and the power supply connected to the portion of the right bus bar corresponding to 460a and note that all of these elements are physically connected which meets the “coupled” limitation in the same way as applied above), wherein during the same time period, the apparatus is configured such that the third and fourth power supply terminals are at different voltages (See, e.g., the gradient shown in Fig. 4F and note that as each of element 460a-c is progressively lighter in tint, the voltages provided to achieve this are different.).
Regarding claim 15, Shrivastava teaches the device set forth above and further teaches wherein the first bus bar has a substantially uniform cross-sectional area between the first and second power supply terminals (See, e.g., Fig. 4F which shows this).
Regarding claim 16, Shrivastava teaches the device set forth above and further teaches wherein the electrochromic device is configured such that it does not have any portion maintained at a substantially uniform transmission state when any portion of the device is maintained at the continuously graded transmission state (Note that a variety of configurations are possible per paragraph [0067] and one that meets this limitation is shown in Fig. 4F specifically). 
Regarding claim 17, Shrivastava teaches the device set forth above and further teaches wherein the electrochromic device is configured to have a first portion maintained at the continuous graded transmission state and a second portion maintained at a substantially uniform transmission state (See, e.g., paragraph [0067] which explains this). 
Regarding claim 18, Shrivastava teaches a method of operating an apparatus comprising an electrochromic device comprising: 
switching the electrochromic device from a first transmission state to a continuously graded transmission state (Note that paragraph [0067] explains that various configurations are possible, and paragraph [0068] explains that the bus bars in Fig. 4F can create similar zones to Figs. 4B-C, one of which is a fully opaque transmission state, so a transition from a state like that shown in the right-most panel of Fig. 4B to a state shown in Fig. 4F, would be a switch from a first transmission state to a continuously graded transmission state), wherein the electrochromic device has a maximum first current and an average first current during switching the electrochromic device from the first transmission state to the continuously graded transmission state (Note this is necessarily true); and 
maintaining the continuously graded transmission state (Note in normal use of the device the continuously graded state is maintained), wherein the electrochromic device has a maximum second current and an average second current during maintaining the continuously graded transmission state (Note this is necessarily true), wherein the maximum second current is less than the maximum first current or the average second current is less than the average first current (Note that as cited herein, the average first current corresponds to the current of the first state, which is the fully opaque state and thus the highest voltage/current state, and the average second current includes the gradient which has an overall lower average voltage/current, meeting this limitation).
Regarding claim 19, Shrivastava teaches the method set forth above and further teaches providing the apparatus including: a first transparent conductive layer (See, e.g., TCO 1 in Fig. 5C); a first bus bar having a main body and coupled to the first transparent layer (See, e.g., the portion of the left bus bar in Fig. 4F corresponding to 460a); a second bus bar having a main body and coupled to the first transparent conductive layer (See, e.g., the portion of the left bus bar in Fig. 4 corresponding to 460b); and a first gap between the first and second bus bars, wherein the first gap is at least 10% of a distance between the main bodies of the first and second bus bars (See, e.g., the portion of the left bus bar in Fig. 4F corresponding to 465a and note that as this element creates 100% of the distance between the main bodies of the first and second bus bars this limitation is met), wherein: switching the electrochromic device comprises biasing the first bus bar to a first voltage; and biasing the second bus bar to a second voltage (Note that this is necessarily how the bus bars here work), maintaining the first bus bar at the first voltage and the second bus bar at the second voltage (Note this is how the device works), wherein the gap corresponds to a first portion of the electrochromic device that has a continuously graded transmission state (Note that as shown in Fig. 4F, the continuously graded state can extend the length of the device, so in that instance this limitation is met). 
Regarding claim 20, Shrivastava teaches the device set forth above and further teaches wherein maintaining the first bus bar at the first voltage and the second bus bar at the second voltage is performed such that a second portion of the electrochromic device adjusted to the second bus bar has a first substantially uniform transmission state (Note that this situation is described in paragraph [0067]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (US 2014/0177028 A1) in view of Burdis (US 8,228,587 B2).
Regarding claim 12, Shrivastava teaches the device set forth above but lacks an explicit disclosure of an ion storage layer and an ion conductive layer disposed between the electrochromic and ion storage layers (Note that Shrivastava does teach an EC Stack which likely has these elements).
However, in an analogous electrochromic field of endeavor, Burdis teaches the use of an EC stack having an ion storage layer and electrochromic layer sandwiching an ion conductive layer (See, e.g., layers 28, 30, and 32 in Fig. 3b of Burdis and abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shrivastava to utilize a layer structure for the EC stack as taught by Burdis, for the purpose of optimizing the optical performance of the EC stack. 

Response to Arguments
Applicant’s arguments, filed on September 11th, 2020 with respect to the rejections of the claims have been fully considered but are not found persuasive due to the new grounds of rejection being applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872     


/MARIN PICHLER/Primary Examiner, Art Unit 2872